Citation Nr: 1309588	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left lower extremity, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.  He served in the Republic of Vietnam.  

This case initially came to the Board of Veterans' Appeals (Board) from a March 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that determined that no new and material evidence had been submitted to reopen claims for service connection for right and left upper extremity peripheral neuropathy, claimed due to herbicide exposure.  The decision also denied service connection for right lower extremity neuropathy and peripheral neuropathy, claimed due to herbicide exposure.  

In a September 2010 decision, the Board also denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 1012 Memorandum Decision, the Court affirmed the Board's denial of service connection for right lower extremity neuropathy and peripheral neuropathy, claimed due to herbicide exposure, as well as the Board's conclusion that new and material evidence had not been submitted to reopen claims for service connection for right and left upper extremity peripheral neuropathy, claimed due to herbicide exposure.  However, the Court also determined that the Board failed to adjudicate the claim for service connection for peripheral neuropathy of the left lower extremity, including due to exposure to Agent Orange, as that issue was also denied in the March 2005 rating decision that was properly appealed to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In response to a 90-day letter sent to the Veteran by the Board in October 2012, the Veteran submitted additional evidence that was received in December 2012.  He specifically requested that the evidence be remanded to the RO for review prior to appellate review by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2012).  

Accordingly, the case is REMANDED for the following action:  

Review the evidence associated with the claims file since the November 2005 statement of the case and the Court's April 2012 Memorandum Decision, and readjudicate the claim for entitlement to service connection for peripheral neuropathy of the left lower extremity, including due to exposure to Agent Orange.  If the benefit sought is not fully granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

